Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed August 1, 2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the control unit holds the coupling device in the engaged position to hold the door leaf in a static intermediate position between an open position and a closed position of the door leaf, when the door leaf is at rest in the static intermediate position and the static intermediate position is in a predefined range of a motor vehicle door opening and, simultaneously, the inclination sensor detects that the motor vehicle is inclined; and the control unit disengages the coupling device when the static intermediate position lies within a predefined width of the motor vehicle door opening to enable the door leaf to be manually moved in a range to allow a person to exit the motor vehicle” on lines 11-19 of claim 1 is not supported by the applicant’s disclosure.  See the explanation below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The recitation of “wherein the control unit holds the coupling device in the engaged position to hold the door leaf in a static intermediate position between an open position and a closed position of the door leaf, when the door leaf is at rest in the static intermediate position and the static intermediate position is in a predefined range of a motor vehicle door opening and, simultaneously, the inclination sensor detects that the motor vehicle is inclined; and the control unit disengages the coupling device when the static intermediate position lies within a predefined width of the motor vehicle door opening to enable the door leaf to be manually moved in a range to allow a person to exit the motor vehicle” on lines 11-19 of claim 1 is not supported by the applicant’s disclosure.
	First, it is unclear how and when the control unit disengages the coupling device when the door is in the static intermediate position which is within a predefined width of the door opening.  See line 25 of page 4 to line 7 of page 5 which states that the control unit is configured to disengage the coupling device when the static intermediate position lies within a predefined width.  However, it appears that the control unit disengages the coupling device regardless of the position of the door along the door opening when the vehicle is not inclined.  See lines 6-8 of page 4 and lines 19-21 of page 6.  Also, when does the control unit disengage the coupling device?  Is the coupling device engaged and then disengaged when the door is in the predefined width?  Is the applicant attempting to disclose that the control unit only engages the coupling device when the door is in a first region of the opening and does not engage the coupling device when the door is in a second region of the opening?
	Second, the specification fails to disclose the vehicle being inclined and the control unit holding the coupling device in the engaged position to hold the door in the static intermediate position and the static intermediate position is in the predefined range of the door opening.  See line 29 of page 3 to line 2 of page 4 which refer to the coupling device remaining engaged in a predefined range along a total length of a displacement travel of the door, but fails to mention the vehicle being inclined.  Lines 6-8 of page 4 next refer to disengaging the coupling device when the vehicle is on a flat surface.  Then lines 9-11 of page 4 state that, if the vehicle is on a slope, the coupling device maintains the engaged position regardless of which position the door is currently in.  Thus, the applicant’s disclosure fails to disclose holding the door in the static intermediate position which is in a predefined range of a motor vehicle door opening when the vehicle is inclined.
	Finally, it appears that the applicant is improperly combining two different embodiments of the invention into one claim.  Even if the applicant were to overcome the first and second issues above, the specification fails to set forth a single embodiment which functions as set forth on lines 11-19 of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “wherein the control unit holds the coupling device in the engaged position to hold the door leaf in a static intermediate position between an open position and a closed position of the door leaf, when the door leaf is at rest in the static intermediate position and the static intermediate position is in a predefined range of a motor vehicle door opening and, simultaneously, the inclination sensor detects that the motor vehicle is inclined; and the control unit disengages the coupling device when the static intermediate position lies within a predefined width of the motor vehicle door opening to enable the door leaf to be manually moved in a range to allow a person to exit the motor vehicle” on lines 11-19 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the control unit disengages the coupling device when the vehicle is inclined or are lines 17-19 of claim 1 referring to when the vehicle is not inclined?
	Recitations such as “predefined width” on line 18 of claim 1 render the claims indefinite because it is unclear if the predefined width is different from or the same as the predefined range set forth above.
Recitations such as “disengages the coupling device when the static intermediate position lies within a predefined width of the motor vehicle door opening” on lines 17-18 of claim 1 render the claims indefinite because it is unclear how the control unit can disengage the coupling device when the door leaf is in the intermediate position when lines 11-12 of claim 1 require the control unit to control the coupling device to hold the door leaf in the static intermediate position.  How can the control unit hold the coupling device in the engaged position to hold the door leaf in the static intermediate position and disengage the coupling device to release the door leaf from the static intermediate position?

	Due to the indefinite issues in the claim language, as set forth above, a rejection based on the prior art of record cannot be applied at this time.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive because they are not supported by the disclosure.
The applicant states that line 26 of page 3 to line 14 of page 5 provides support for the concept of the coupling device holding the door in the intermediate position when the vehicle is inclined.  This is not found to be persuasive because line 26 of page 3 to line 14 of page 5 fail to mention that the vehicle is inclined.  However, claim 1 requires the vehicle to be inclined when the coupling device holds the door in the static intermediate position and the static intermediate position is in a predefined range of the door opening.
Similarly, the applicant’s comments concerning lines 25-32 of page 4 are not persuasive because lines 25-32 of page 4 fail to mention that the vehicle is inclined or not inclined.
Finally, the applicant appears to be improperly combining features of two separate embodiments of the invention into one claim.  Note that there is nothing in the specification that provides support for both the coupling device holding the door in the intermediate position when the vehicle is inclined and disengaging the coupling device when the static intermediate position lies within a predefined width of the door opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634